Citation Nr: 1332719	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  07-33 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 2006, for grant of service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to April 5, 2011.

3.  Entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1968 to July 1972, and in the United States Army from June 1976 to July 1982.  The Veteran served in Vietnam from August 1969 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2006 and September 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran appeared at a hearing before the Board in July 2010.  A copy of the hearing transcript has been associated with the claims file.

In December 2010, the Board granted an initial rating of 50 percent for PTSD, denied an effective date prior to January 30, 2006, for grant of service connection for PTSD, and referred the TDIU claim to the Agency of Original Jurisdiction (AOJ) for appropriate action.  In a November 2012 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) set aside the portion of the Board's decision regarding the disability rating and effective date claims, and modified the Board's decision to reflect remand, rather than referral, of the TDIU claim.

While the claims were on appeal to the Court, the RO, in an October 2012 rating decision, increased the disability rating for PTSD to 100 percent, effective April 5, 2011.  Thus, the initial rating issue has been characterized as on the title page.

Also, in the December 2010 decision, the Board remanded the issues of entitlement to service connection for right elbow disorder, bilateral wrist disorder, right arm injury, low back disorder, neck disorder, and left elbow disorder.  Those issues remain in remand status, and the AOJ should take all appropriate action with respect to those claims pursuant to the December 2010 remand.

Furthermore, since the RO's most recent supplemental statement of the case regarding the claims addressed in this decision, additional VA medical records dated from November 2008 to February 2013 have been associated with the claims file.  However, while such records reflect continuing treatment for PTSD, they do not have a bearing the issue of an effective date prior to January 30, 2006, for grant of service connection for PTSD.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to an initial rating in excess of 30 percent for PTSD prior to April 5, 2011, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claim for service connection for a nervous condition was denied by the RO in a rating decision dated in May 1976, the Veteran did not appeal that decision, and this decision is final.  

2.  On September 10, 1984, the Veteran's original claim for service connection for PTSD was received at the RO. 

3.  In an April 1985 rating decision, the RO denied entitlement to service connection for PTSD.  The Veteran was notified of this decision and did not appeal that decision. 

4.  At the time of the September 10, 1984 claim and prior to adjudication of this claim, the Veteran provided sufficient information for VA to identify and obtain official service department records regarding his claimed in-service stressor of experiencing rocket attacks and enemy fire while serving in Vietnam.  


5.  Declassified official service records provided, in part, the basis of the grant of his claim for PTSD by the RO in September 2007.  

6.  The Veteran has had PTSD related to active service since September 10, 1984, the date of receipt of his original claim for service connection for PTSD. 


CONCLUSIONS OF LAW

1.  The May 1976 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.103 (2013). 

2.  The criteria for an effective date of September 10, 1984, but no earlier, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. §§ 101(30), 5101(a), 5110(a), 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.151(a), 3.156(c), 3.304(f), 3.400 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, the issue of an earlier effective date for grant of service connection for PTSD is a downstream issue, arising from the effective date assigned for the disability once the RO awarded service connection.  For downstream issues, no VCAA notice is required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements has been satisfied.  All available service treatment records were obtained.  VA and private treatment records were obtained and associated with the claims file.  There is no identified relevant evidence that has not been obtained for review.

VA examinations in November 2006, June 2007, and January 2008 were provided to evaluate the Veteran's PTSD.  These examination reports are adequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that there is sufficient competent medical evidence on file for the Board to make a decision on the claim.

The Board has also complied with terms of the Court's November 2012 Memorandum Decision.  Regarding the Veteran's earlier effective date claim, the Board has considered and applied 38 C.F.R. § 3.156(c).  

Also, in Bryant v. Shinseki, the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the July 2010 Board personal hearing, the Acting Veterans Law Judge (AVLJ) fully explained the earlier effective date and increased rating issues on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The AVLJ and the representative asked questions regarding when the Veteran originally filed claims for service connection, why he believed he was entitled to an earlier effective date, and the current nature and symptomatology of the Veteran's PTSD.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Earlier Effective Date: Law and Regulations

Generally, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The law provides that when service connection is granted based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of VA receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r); Sears v. Principi, 16 Vet. App. 244 (2002), aff'd 349 F3d 1225 (2003).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim is any communication indicating intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing.  Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); see also Szemraj v. Principi, 357 F.3d 1370 (2004) (defining when the "identification" requirement of 38 C.F.R. § 3.155(a) is met). 

VA is required to look to all communications from the appellant, which may be interpreted as applications or claims, formal and informal, for benefits.  In particular, VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see Servello v. Derwinski, 3 Vet. App. 196 (1992).

The date of receipt shall be the date on which a claim, information or evidence was received at VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r).

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c) were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2013)).  

Under the prior regulation, where the new and material evidence consisted of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction (AOJ).  This included official service department records which presumably had been misplaced and now been located and forwarded to VA.  See 38 C.F.R. § 3.156(c) (2006). 

The preamble in the proposed regulation contained a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388-35,390 (June 20, 2005). The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever is later.  The effective date would not be limited to the date of the claim to reopen.  

The change was intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC) (formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence may be particularly valuable in connection to claims for benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 (2008).

Under the revised provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to:  (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  38 C.F.R. § 3.156(c)(1).

This does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

The Veteran contends that the effective date for the award of service connection for PTSD should be July 1982.  See his October 2007 notice of disagreement.  The Veteran asserts that he had an appeal pending since 1982 for service connection for a mental health disorder, and he should be entitled to an effective date from the date when he first filed his claim. 

The evidence of record shows that the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, has a long procedural history.  His original claim for service connection for anxiety, nervous condition was first denied in May 1976.  The RO found that the nervous condition was not incurred in service and did not manifest until March 1976.  The service records show that the Veteran separated from his first period of service in July 1972.  He underwent a VA neuropsychiatric examination in March 1976 and anxiety neurosis was diagnosed.  There was no evidence of a medical relationship to service.  The medical evidence did not establish a diagnosis of PTSD at the time of the May 1976 decision.  The Veteran was notified this determination in a letter dated May 1976.  The Veteran did not appeal.  He entered his second period of service in June 1976 and served until July 1982.  

After his second period of service, the Veteran filed a claim for service connection for "delayed stress syndrome & anxiety from his Vietnam service."  This claim was received at the RO on September 10, 1984.  The claim was denied in an April 1985 rating decision, in which the RO acknowledged that the Veteran was in Vietnam for roughly 2 and 1/2 months from August 6 to October 23, 1969, as a radio-telephone operator.  The RO noted that a VA examiner diagnosed PTSD but the RO found that this diagnosis was not supported by the evidence of record.  The RO indicated that although the Veteran alleged injuries, his service medical records were negative for combat related injuries and the Veteran did not receive a Purple Heart.  The RO indicated that the Veteran reported a much longer period in Vietnam and duties in Vietnam that were not supported by his military service record.  The Veteran was notified this determination and he did not appeal.   

The Veteran sought to reopen his claim in July 1992, and the claim was again denied by the RO in December 1992.  He again sought to reopen his claim on December 16, 1996.  With his claim to reopen, the Veteran submitted a statement describing his in-service experiences and stressors.  Such statement included the following: "had 3 rocket attacks; lost motor pool once; watched walk ins."  In a VA form attached to the statement requesting information regarding the Veteran's stressors, the Veteran indicated that he served with three companies in the U.S. Marine Corps, including Btry G, 3d, 12th Mar, 3d Mar (Rein), FMF.  He further indicated that he had served from September 1969 to May 1970 in various places including Vandegrift Combat Base, but stated that he moved often as a field radio back packer.  Along with such statements, he submitted service personnel records indicating that from August 7, 1969, to January 31, 1970, he served as a field radio operator with Btry G, 3d Bn, 12th Mar, 3d Mar Div (Rein) FMF.  

In February 1997, the Veteran was afforded a hearing at the RO in connection with his claim.  During that hearing, the Veteran testified, in part, regarding his service in Vietnam, as follows: "I watched rockets come in, you know, watching-what we call-aiding or walking them in-incoming.  You get bombed or shrapnel-or whatever... rocket from here to there."  When questioned about in-service stressful events, he testified that night time was hectic because of "the fire" and having to sleep "in bunkers with the whole top of the mountain shaking."  Furthermore, when asked about flashbacks, the Veteran testified that following his service in Vietnam, while he was still in service, he was awakened by loud thunder, jumped out of bed and grabbed a soldier from another bunk and yanked him down as he believed there to be an "incoming."

The claim was denied in a December 1997 rating decision.  The Veteran initiated an appeal after the December 1997 rating decision, but he failed to perfect his appeal with a timely substantive appeal.  See 38 C.F.R. § 20.302(b). 

The Veteran sought to reopen his claim twice thereafter, and he was subsequently denied by the RO in April 2002 and June 2003, respectively.

After the June 2003 rating decision, he again sought to reopen his previously denied claim for service connection for PTSD on January 30, 2006.  In connection with that claim, the Veteran submitted a statement, dated in May 2006, describing his stressors, which included the following: "We got mortared (since I could see the rounds being walked in)," and "[t]he last one landed between the radiator and cable tow on a 5-ton in the motor pool."  Along with this statement the Veteran submitted Command Chronology reports for the period of September 1 to September 30, 1969, and from August 1 to August 31, 1969, for the 3d Battalion, 12th Marines, 3d Marine Division (Rein), FMF.  These reports indicate that on August 15, "G" Battery, 3/12 was displaced from Calu to Vandegrift Combat Base, and that during the month, Vandegrift Combat Base was subject to four sporadic rocket attacks averaging six to 10 rockets per attack, and that damage was light with one jeep destroyed, one damaged, and 20 WIAs.  The reports also indicate that on September 1, 1969, Battery "G" 3/12 was displaced from Vandegrift Combat Base to Fire Support Base Gates, that "[s]poradic shellings of the Fire Support Bases during the month were generally ineffective because of the enemy's inaccurate fires," and that "[m]ost rounds landed outside the perimeter of the artillery batteries which reported the incoming."

In the September 2007 rating decision granting service connection for PTSD, the RO stated: "You have furnished a stressor statement indicating that you were a radio operator in service in Vietnam and that you experienced mortar attacks.  Service records confirm that the unit you were assigned was located on a base where rocket attacks occurred while you were assigned there."  In part, on the basis of this verified in-service stressor, the RO granted service connection.  

Considering the above, the Board finds that following the April 1985 adjudication of the Veteran's September 10, 1984 claim for service connection for PTSD, VA received and associated with the claims file relevant official service department records that existed and had not been associated with the claims file when VA decided the September 10, 1984 claim.  

Furthermore, given the Veteran's statements and information submitted in connection with the September 1984 claim and the service personnel records already of record at the time, from the time of the September 10, 1984 claim until its adjudication, the Veteran provided sufficient information for VA to identify and obtain such official service department records from the respective service department or official source.  Essentially, from the Veteran's September 10, 1984 claim until its adjudication in April 1985, the Veteran provided sufficient information for VA to identify and obtain the Command Chronology records that provided, in part, the basis of the grant of his claim for PTSD in September 2007.  Thus, VA will reconsider the Veteran's claim of service connection for PTSD as of the September 10, 1984 claim.  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).  38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2013).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2013). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2013). 

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary. The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).  

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  

The fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

If a veteran did not serve in combat, there must be independent evidence to corroborate a veteran's statement as to the occurrence of the claimed stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  A veteran's testimony alone generally cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

While in September 2007, the RO granted service connection for PTSD on the basis that the Veteran had submitted evidence verifying a claimed stressor of experiencing mortar attacks and that a diagnosis of PTSD had been established during a June 2007 VA examination, the Board notes that on VA examinations in November 1992, August 1997, and November 2006, the Veteran was noted not to have had PTSD, while in August 1997 the diagnosis was adjustment disorder with depressed mood as the result of current life circumstances.  However, on VA examinations in October 1984, June 2007, January 2008, and May 2011, PTSD related to service was diagnosed.   

Resolving reasonable doubt in the Veteran's favor, the Board finds that the VA examinations dated in October 1984, June 2007, January 2008, and March 2011 resulting in a diagnosis of PTSD are more probative than the VA examinations dated in November 1992, August 1997, and November 2006.  In this regard, during the June 2007 VA examination, in diagnosing PTSD, the examiner used psychometric testing including the Personality Assessment Inventory, the Detailed Assessment of Posttraumatic Stress, and the Structured Inventory of Malingered Symptomatology.  No such psychometric testing was used during the November 1992, August 1997, or November 2006 VA examinations.  Also, while the Veteran was still in service, in October 1981, he reported nightmares and flashbacks to Vietnam combat, and a November 1981 psychology service note indicates a diagnosis of delayed PTSD secondary to Vietnam combat experiences.  

In October 1984 VA examination, after examination of the Veteran and review of the record, including the in-service diagnoses of PTSD, the VA examiner diagnosed chronic PTSD.  The VA examination report indicates that the Veteran reported stressors events during his Vietnam service including being close to barrages from the battleship New Jersey which the Veteran described as "terrifying."  The Veteran also reported being on Hill 691 where he was the only communicator and he had to stand in an exposed position to use the radio and the hill took a lot of fire.  The VA examiner indicated that the Veteran re-experienced his traumatic events in both nightmares and daytime ruminations.  The VA examiner indicated that the Veteran had ruminations of combat experiences daily and the ruminations were started by watching television or from talking with other veterans.  The VA examiner indicated that the Veteran had feelings of detachment and estrangement, severe startled reaction, hyperalertness, sleep difficulty, and impairment in social adjustment.  The VA examiner concluded that the Veteran had a full set of symptoms of PTSD, had poor social adjustment, and was considered to be unemployable.  The VA examiner indicated that the most accurate DSM III diagnosis was PTSD, chronic.  

Here, the declassified command chronologies from the U.S. Marines for August and September 1969 show that the Veteran's unit had come under enemy rocket attacks and shelling during or in direct support of combat operations at Vandegrift Combat base.  These records existed at the time the VA first decided the Veteran's claim in April 1985.  These records were declassified on or about 1981.  

The Board has considered whether the Veteran failed to provide sufficient information for VA to identify and obtain the records from respective service department or from any other official source.  Under such circumstances, an earlier effective date would not be warranted.  The Court clarified in Mayhue v. Shinseki, 24 Vet. App. 273, 279-80 (2011) that under 38 C.F.R. § 3.156(c), the fact that a confirmed stressor upon which the grant of PTSD is based had not previously been identified by the Veteran in an earlier claim does not automatically trigger § 3.156(c)(2).  Rather, the determinative factor is whether VA had sufficient information to verify a stressor at the time of the original claim, such as through the service personnel records, notwithstanding the fact that the stressor was not one previously identified by the Veteran.  Id.  In Mayhue, the claimant had not provided any information to enable VA to corroborate his alleged stressors at the time of his original claim.  Id.  The Court noted that VA ultimately awarded benefits for PTSD based on attacks on the base camp where the claimant's unit was stationed in Vietnam, rather than on any of the claimant's alleged stressors.  Id. at 280. However, the information that CURR used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  Notwithstanding the fact that the claimant had not cooperated with earlier efforts to verify his alleged stressors by providing more information, and notwithstanding the fact that the stressor verified was not one that had previously been mentioned by the claimant, the Court found that VA's failure to verify the stressor was the result of an administrative error in locating the unit history records.  Id.  Thus, the Court concluded that the Board erred when it applied § 3.156(c)(2) in finding that the claimant failed to provide sufficient information to obtain the relevant service department records. 

The facts in this case are analogous to those at issue in Mayhue.  The RO ultimately awarded benefits for PTSD because the VA examiner stated that the Veteran's in-service stressors caused his PTSD and because there was evidence which showed that the Veteran experienced enemy rocket attacks while serving in Vietnam.  In Mayhue v. Shinseki, the information that CURR used to verify the stressor was the unit in which the claimant served and his dates of duty in Vietnam.  Id.  The Court emphasized that this information had always been a part of the claims file at the time of the original claim.  Id.  

On review of the entire record, the Board finds that all service connection criteria for establishing PTSD existed at the time the Veteran's original claim was filed on September 10, 1984.  The Veteran was afforded a VA examination in October 1984 and he received a diagnosis of PTSD.  The Veteran had reported to the VA examiner that he was under enemy fire while serving in Vietnam.  His personnel records showed participation in numerous campaigns and counteroffensives which should have prompted the RO to request further personnel records and/or the unit records of command chronologies.  

As such and in light of Mayhue, the Board finds that an earlier effective date for service connection for PTSD is appropriate effective from date of receipt of the original claim, September 10, 1984, because the information utilized to verify the Veteran's stressors was of record at the time of the original denial of service connection.  Entitlement to an effective date of September 10, 1984 for the award of service connection for PTSD is warranted.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(3).  The appeal is granted to that extent.  

The Board acknowledges the Veteran's argument, as reflected in his October 2007 notice of disagreement, that the effective date for service connection should be July 1982.  In this regard, the Veteran had filed a claim for a nervous condition in April 1976 and service connection for a nervous condition was denied by the RO in May 1976.  The Veteran did not identify or allege PTSD in any of his statements submitted in connection with the claim for service connection for a nervous condition.  The evidence of record at that time did not establish a diagnosis of PTSD.  The March 1976 VA neuropsychiatric evaluation shows a diagnosis of anxiety neurosis.  A diagnosis of PTSD was not made.  The RO denied the claim for service connection for a nervous condition on the basis that there was no evidence of anxiety neurosis in service and there was no nexus to service.  The Veteran was notified of this decision in May 1976 and he did not file an appeal.  The May 1976 rating decision become final.  

The Board finds that a claim for PTSD was not reasonably raised at the time of the April 1976 claim for service connection for a nervous condition.  The medical evidence did not establish a diagnosis of PTSD at that time.  The Veteran did report any traumatic events from service or relate the claimed disorder to any event in service.  Thus, the Board finds that the Veteran did not raise a claim for PTSD at the time he filed the April 1976 claim for service connection for a nervous condition.   

The Board further finds that the Veteran did not provide sufficient information to VA regarding any stressor events or traumatic events in service at the time he filed the claim for service connection for a nervous disorder in April 1976.  Even if the April 1976 claim for service connection for a nervous condition could be interpreted as a claim for service connection for PTSD, the Veteran did not provide any information as to any traumatic events or stressor events in service.  VA did not have sufficient information at that time for VA to identify and obtain any relevant official service department records that existed and had not been associated with the claims file at the time of the May 1976 decision.   

The earliest communication indicating intent to apply again for entitlement to service connection for PTSD is the Veteran's statements received on September 10, 1984.  Thus, an effective date of September 10, 1984 and no earlier is warranted for service connection for PTSD.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.156(c)(3).  



ORDER

An effective date of September 10, 1984 and no earlier for the award of service connection for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.




REMAND

Regarding the Veteran's claim for a higher initial rating for PTSD, as noted in the introduction above, the Veteran was granted a 100 percent rating for PTSD as of April 5, 2011.  Furthermore, the Board is granting an effective date for service connection for PTSD of September 10, 1984 and thus an initial rating as of that date must initially be assigned by the AOJ.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.101.  Therefore, the RO should assign an initial rating for the Veteran's service-connected PTSD for the time period from September 10, 1984 to April 4, 2011.

Also, in its December 2012 remand, the Board noted that, as reflected in a report of January 2008 VA examination for mental disorders, the Veteran had indicated that he had retired from employment in part because of his service-connected disabilities.  A claim for entitlement to total TDIU is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted in the Court's November 2012 Memorandum Decision, because TDIU is a part of the Veteran's overall claim for benefits rather than an independent and newly raised claim, the matter should be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper notice in accordance with the VCAA regarding his claim of entitlement to a TDIU, including the information and evidence needed to substantiate such a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

2.  After completing all necessary development, adjudicate the issue of entitlement to an initial rating for the Veteran's service-connected PTSD for the time period from September 10, 1984 to April 4, 2011 and adjudicate the issue of entitlement to a TDIU.  

If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


